 1
 2
 3
 4                                                                 JS-6
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    RACHEL M. COHEN,                          Case No. CV 17-7984 JC
12                        Plaintiff,
                                                JUDGMENT
13                   v.
14
      NANCY A. BERRYHILL, Acting
15    Commissioner of Social Security
      Administration,
16
                     Defendant.
17
18
           IT IS HEREBY ADJUDGED that the decision of the Commissioner of
19
     Social Security is reversed and the matter is remanded for further administrative
20
     action consistent with the Memorandum Opinion and Order of Remand filed
21
     concurrently herewith.
22
23
     DATED: February 6, 2019
24
25
                                       _______________/s/______________________
26
                                       Honorable Jacqueline Chooljian
27                                     UNITED STATES MAGISTRATE JUDGE
28
